Citation Nr: 9916698	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  97-19 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for human immunodeficiency 
virus (HIV)-related illness.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran served on active duty from January 1983 to 
January 1987.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1996 decision of the RO.

The Board notes that the veteran's representative, in written 
argument dated in March 1999, raised a claim of service 
connection for residuals of an in-service hysterectomy.  This 
issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  In October 1991, the RO denied service connection for 
HIV-related illness.

3.  The veteran received notice of the October 1991 decision 
as well as her appellate rights; however, she failed to file 
a timely appeal.

4.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the October 
1991 rating decision.

5.  The veteran was placed on the Temporary Disability 
Retirement List (TDRL) in January 1987.

6.  The veteran was first shown to be HIV positive in June 
1988; infection with the virus has been shown to be as early 
as December 1987.

7.  There is no competent medical evidence showing that the 
veteran suffers from HIV-related illness due to disease or 
injury incurred in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purposes of reopening the veteran's claim of service 
connection for HIV-related illness.  38 U.S.C.A. §§ 5107, 
5108, 7104, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156(a) (1998).

2.  The veteran has not presented a well-grounded claim of 
service connection for HIV-related illness.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a decision promulgated in October 1991, the RO denied the 
veteran's claim of service connection for HIV.  As noted by 
the veteran's representative, 38 C.F.R. § 3.156(a) requires 
that, to reopen a claim, evidence submitted must be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1998).  Although the VA examination and treatment reports do 
not overtly support the veteran's claim, they do represent 
important evidence concerning her claim.  They, therefore, 
are "so significant that [they] must be considered in order 
to fairly decide the merits of the claim."  Id.  
Accordingly, the Board finds that the record does contain new 
and material evidence and the veteran's claim of service 
connection for HIV has been reopened.  It appears that the RO 
reached the same conclusion, as the June 1998 Supplemental 
Statement of the Case characterizes the veteran's claim as 
one for service connection.  In so doing, the RO provided the 
veteran with the laws and regulations pertaining to a claim 
for service connection.  The veteran is therefore not 
prejudiced by the Board's adjudicating the claim on the same 
basis.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Entitlement to service connection for HIV

Statutory law as enacted by the Congress charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a).  
This threshold requirement is critical since the duty to 
assist a veteran with the development of facts does not arise 
until the veteran has presented evidence of a well-grounded 
claim.  Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") as "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation." Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect the claim is "plausible" or "possible" is 
required.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claimant therefore cannot meet this burden merely by 
presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under § 5107(a).  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following: i) current disability (through medical 
diagnosis); ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; iii) 
a nexus between the in-service injury or disease and the 
current disability (through medical evidence).  Caluza at 
506.  Moreover, the truthfulness of evidence offered by the 
veteran and his representative is presumed in determining 
whether a claim is well grounded.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In this case, the veteran's DD Form 214 indicates that she 
was placed on the Temporary Disability Retirement List (TDRL) 
in January 1987.  Under VA regulations, determinations by the 
service department as to the type and terms of the veteran's 
discharge or release from service will be binding on VA.  
38 C.F.R. § 3.14(d) (1998). 

The first evidence that the veteran was HIV positive was in 
June 1988, 18 months after the veteran was placed on the 
TDRL.  As noted in the veteran's March 1998 VA examination, 
the veteran "was considered to have been positive for 6 
months prior" to then.  This places the infection date, at 
the very earliest, in December 1987, eleven months after the 
veteran was placed on the TDRL.  The Board notes, however, 
that contrary to the examiner's apparent misconception, there 
is no presumptive period for HIV-related illness under 
38 C.F.R. §§ 3.307 and 3.309 (1998).  Therefore, the 
placement of the infection date to within one year of her 
separation from service, absent further medical evidence 
linking the condition to service, does not warrant a grant of 
service connection for HIV-related illness.

The veteran's claims folder contains no competent medical 
evidence showing that the veteran suffered from HIV-related 
illness in service.  Moreover, there is no competent medical 
evidence of record indicating that the veteran's HIV arose 
during or was caused by her active duty service.  This being 
the case, the veteran's claim does not meet the third 
requirement set forth by the Court in Caluza; that is, there 
is no competent medical evidence of a nexus between an in-
service injury or disease and a current disability.  
Accordingly, the Board must find that the veteran has not 
submitted a well-grounded claim of service connection for 
HIV.

As a final note, the veteran's representative has requested 
that the Board remand the case for a determination of the 
"strand" of HIV to determine whether it is of a type found 
outside the United States-thus establishing a nexus.  As 
discussed hereinabove, however, the earliest HIV infection 
date shown was eleven months after her service, and there is 
no evidence linking the infection to service. As stated 
previously, absent a well-grounded claim there is no 
statutory duty under 38 U.S.C.A. § 5107(a) to assist the 
veteran with the development of evidence.


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for HIV-related illness, the 
appeal is allowed to this extent.

Evidence of a well-grounded claim having not been received, 
the claim of service connection for HIV-related illness is 
denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

